 Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 1 of 17 PageID# 110



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division



 UNITED STATES OF AMERICA                              Criminal No. 1:18-CR-160

              v.                                       Hon. Leonie M. Brinkema

 KEISHA L. WILLIAMS,                                   Trial Date: October 15, 2018

           Defendant.



                   GOVERNMENT'S PROPOSED SPECIAL VERDICT FORM

       The government respectfully requests the Court use the attached special verdict form at

trial in the above captioned matter.

                                       Respectfully submitted,

                                       G. Zachary Terwilliger
                                       United States Attorney


                               By:                   /s/
                                       Grace L. Hill
                                       Jack Hanly
                                       Assistant United States Attorneys
                                       U.S. Attorney’s Office
                                       Eastern District of Virginia
                                       2100 Jamieson Avenue
                                       Alexandria, VA 22314
                                       Phone: (703) 299-3700; Fax: (703) 299-3980
                                       Email: Grace.Hill@usdoj.gov
                                       Email: Jack.Hanly@usdoj.gov
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 2 of 17 PageID# 111




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                  Alexandria Division


UNITED STATES OF AMERICA                           Criminal No. 1:18-CR-160

          v.                                       Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                Trial Date: October 15, 2018

       Defendant.



                           VERDICT FORM–COUNT ONE

    With respect to Count One, wire fraud:

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                  Guilty:



    So say we all this   day of                   , 2018.




                                  Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 3 of 17 PageID# 112



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                  Alexandria Division


UNITED STATES OF AMERICA                           Criminal No. 1:18-CR-160

          v.                                       Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                Trial Date: October 15, 2018

       Defendant.



                          VERDICT FORM–COUNT TWO

    With respect to Count Two, wire fraud:

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                  Guilty:



    So say we all this   day of                   , 2018.




                                  Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 4 of 17 PageID# 113



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


UNITED STATES OF AMERICA                            Criminal No. 1:18-CR-160

          v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                 Trial Date: October 15, 2018

       Defendant.



                          VERDICT FORM–COUNT THREE

    With respect to Count Three, wire fraud:

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                   Guilty:



    So say we all this    day of                   , 2018.




                                   Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 5 of 17 PageID# 114



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


UNITED STATES OF AMERICA                            Criminal No. 1:18-CR-160

          v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                 Trial Date: October 15, 2018

       Defendant.



                           VERDICT FORM–COUNT FOUR

    With respect to Count Four, wire fraud:

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                   Guilty:



    So say we all this    day of                   , 2018.




                                   Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 6 of 17 PageID# 115



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


UNITED STATES OF AMERICA                            Criminal No. 1:18-CR-160

          v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                 Trial Date: October 15, 2018

       Defendant.



                           VERDICT FORM–COUNT FIVE

    With respect to Count Five, wire fraud:

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                   Guilty:



    So say we all this    day of                   , 2018.




                                   Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 7 of 17 PageID# 116



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


UNITED STATES OF AMERICA                            Criminal No. 1:18-CR-160

          v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                 Trial Date: October 15, 2018

       Defendant.



                            VERDICT FORM–COUNT SIX

    With respect to Count Six, wire fraud:

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                   Guilty:



    So say we all this    day of                   , 2018.




                                   Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 8 of 17 PageID# 117



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                  Alexandria Division


UNITED STATES OF AMERICA                           Criminal No. 1:18-CR-160

          v.                                       Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                Trial Date: October 15, 2018

       Defendant.



                          VERDICT FORM–COUNT SEVEN

    With respect to Count Seven, wire fraud:

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                  Guilty:



    So say we all this   day of                   , 2018.




                                  Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 9 of 17 PageID# 118



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


UNITED STATES OF AMERICA                            Criminal No. 1:18-CR-160

          v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                 Trial Date: October 15, 2018

       Defendant.



                          VERDICT FORM–COUNT EIGHT

    With respect to Count Eight, wire fraud:

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                   Guilty:



    So say we all this    day of                   , 2018.




                                   Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 10 of 17 PageID# 119



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA

                                    Alexandria Division


UNITED STATES OF AMERICA                             Criminal No. 1:18-CR-160

           v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                  Trial Date: October 15, 2018

        Defendant.



                            VERDICT FORM–COUNT NINE

     With respect to Count Nine, wire fraud:

     We, the jury, find the Defendant, KEISHA L. WILLIAMS:

            Not Guilty:                   Guilty:



     So say we all this    day of                   , 2018.




                                    Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 11 of 17 PageID# 120



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA

                                    Alexandria Division


UNITED STATES OF AMERICA                              Criminal No. 1:18-CR-160

           v.                                         Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                   Trial Date: October 15, 2018

        Defendant.



                             VERDICT FORM–COUNT TEN

     With respect to Count Ten, financial transactions in illegal proceeds:

     We, the jury, find the Defendant, KEISHA L. WILLIAMS:

            Not Guilty:                    Guilty:



     So say we all this    day of                    , 2018.




                                    Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 12 of 17 PageID# 121



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA

                                    Alexandria Division


UNITED STATES OF AMERICA                              Criminal No. 1:18-CR-160

           v.                                         Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                   Trial Date: October 15, 2018

        Defendant.



                           VERDICT FORM–COUNT ELEVEN

     With respect to Count Eleven, financial transactions in illegal proceeds:

     We, the jury, find the Defendant, KEISHA L. WILLIAMS:

            Not Guilty:                    Guilty:



     So say we all this    day of                    , 2018.




                                    Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 13 of 17 PageID# 122



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA

                                    Alexandria Division


UNITED STATES OF AMERICA                             Criminal No. 1:18-CR-160

           v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                  Trial Date: October 15, 2018

        Defendant.



                          VERDICT FORM–COUNT TWELVE

     With respect to Count Twelve, financial transactions in illegal proceeds:

     We, the jury, find the Defendant, KEISHA L. WILLIAMS:

            Not Guilty:                   Guilty:



     So say we all this    day of                   , 2018.




                                    Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 14 of 17 PageID# 123



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division


UNITED STATES OF AMERICA                              Criminal No. 1:18-CR-160

           v.                                         Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                   Trial Date: October 15, 2018

        Defendant.



                          VERDICT FORM–COUNT THIRTEEN

     With respect to Count Thirteen, financial transactions in illegal proceeds:

     We, the jury, find the Defendant, KEISHA L. WILLIAMS:

            Not Guilty:                    Guilty:



     So say we all this     day of                   , 2018.




                                     Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 15 of 17 PageID# 124



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


UNITED STATES OF AMERICA                                 Criminal No. 1:18-CR-160

               v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                      Trial Date: October 15, 2018

            Defendant.



                              VERDICT FORM–COUNT FOURTEEN

         With respect to Count Fourteen, conspiracy to impersonate a federal agent to demand

money:

         We, the jury, find the Defendant, KEISHA L. WILLIAMS:

                Not Guilty:                   Guilty:



         So say we all this    day of                   , 2018.




                                        Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 16 of 17 PageID# 125



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 UNITED STATES OF AMERICA                                Criminal No. 1:18-CR-160

             v.                                          Hon. Leonie M. Brinkema

 KEISHA L. WILLIAMS,                                     Trial Date: October 15, 2018

          Defendant.



                               VERDICT FORM–COUNT FIFTEEN

       With respect to Count Fifteen, obtaining confidential phone records:

       We, the jury, find the Defendant, KEISHA L. WILLIAMS:

                 Not Guilty:                   Guilty:

       If you find the defendant guilty of having unlawfully purchased or obtained confidential

telephone records, then you must determine whether she did so either:

       _____ while violating another law of the United States, in this case either wire fraud or

       conspiracy to impersonate a federal agent to demand money; or

       _____ as part of a pattern of illegal activity involving more than $100,000 in a 12-month

       period.

                 So say we all this   day of                  , 2018.




                                      Foreperson
Case 1:18-cr-00160-LMB Document 43 Filed 10/03/18 Page 17 of 17 PageID# 126




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 3, 2018, I electronically filed the foregoing

GOVERNMENT’S PROPOSED VERDICT FORM with the Clerk of Court using the CM/ECF

system, which will send a notification of that electronic filling (NEF) of the foregoing to the

following:

       Robert Lee Jenkins , Jr.
       Bynum & Jenkins PLLC
       1010 Cameron Street
       Alexandria, VA 22314
       Email: rjenkins@bynumandjenkinslaw.com


                                      G. Zachary Terwilliger
                                      Acting United States Attorney

                              By:                    /s/
                                      Jack Hanly
                                      Assistant United States Attorneys
                                      U.S. Attorney’s Office
                                      Eastern District of Virginia
                                      2100 Jamieson Avenue
                                      Alexandria, VA 22314
                                      Phone: (703) 299-3700;
                                      Fax: (703) 299-3980
                                      Email: Jack.Hanly@usdoj.gov
